                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                   UNITED STATES DISTRICT COURT

                                   7                                  NORTHERN DISTRICT OF CALIFORNIA

                                   8                                           SAN JOSE DIVISION

                                   9
                                         BLADEROOM GROUP LIMITED, et al.,
                                  10                                                        Case No. 5:15-cv-01370-EJD
                                                        Plaintiffs,
                                  11                                                        ORDER RE CONDITIONAL MOTION
                                                 v.                                         FOR FEE-RELATED DISCOVERY
                                  12
Northern District of California




                                                                                            Dkt. No. 969
 United States District Court




                                         EMERSON ELECTRIC CO, et al.,
                                  13
                                                        Defendants.
                                  14

                                  15          Pending before the court is Emerson’s Conditional Motion For Fee-Related Discovery.

                                  16   Based upon all pleadings filed to date and the comments of counsel at the hearing held on August

                                  17   8, 2019, the court orders as follows:

                                  18          Emerson’s request for discovery of billing and time records underlying BladeRoom’s

                                  19   request for attorneys’ fees is DENIED. It is the court’s intention to appoint a special master to

                                  20   review the billing and time records of BladeRoom’s counsel in camera and to prepare a report and

                                  21   recommendation on BladeRoom’s Motion for Attorney Fees and Costs (Dkt. No. 962).

                                  22          Emerson’s request for discovery regarding the amounts received (or to be received) by

                                  23   BladeRoom’s counsel pursuant to BladeRoom’s settlement with Facebook is DENIED. Upon

                                  24   entry of the settlement, BladeRoom and Facebook agreed to “bear their own attorneys’ fees and

                                  25   costs.” Dkt. No. 968 at 19. Therefore, there is no need for discovery relating to the settlement.

                                  26   See e.g. Hasan v. Johnson, No. 1:08-CV-0381-MJS PC, 2014 WL 2930452, at *1 (E.D. Cal. June

                                  27   27, 2014) (“settlement providing that ‘[e]ach party shall bear its own costs and attorney's fees’

                                  28   Case No.: 5:15-cv-01370-EJD
                                       ORDER RE CONDITIONAL MOTION FOR FEE-RELATED DISCOVERY
                                                                         1
                                   1   expressly rules out any [] costs, or fees being paid.”).

                                   2          IT IS SO ORDERED.

                                   3   Dated: August 8, 2019

                                   4                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                   5                                                     United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28   Case No.: 5:15-cv-01370-EJD
                                       ORDER RE CONDITIONAL MOTION FOR FEE-RELATED DISCOVERY
                                                                         2
